Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 27, 2021.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17 the phrase “incorporates a track system for sliding/ translating fore/aft at the D-pillar an active the vehicle” is considered indefinite, the phrase appears incomplete.  “An active” what is sliding fore and aft, an active panel?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11, 14, 15 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pascal FR 2,896,759.
	The Pascal publications disclose a retractable/deployable airfoil on a hatchback comprising:
(claim 1) at least one panel (30), where said at least one panel selectively deploys and retracts between at least one deployed position (figure 2) and a retracted position (figure 1) near the rear corners of said vehicle; and
an actuator (37) operably coupled to said at least one panel for deployment of said panel under predetermined conditions (see second to last paragraph of attached English translation of FR 2,896,759), wherein, when in said retracted position, said at least one panel is against a side edge of a rear window of the vehicle (see figure 1).

In regard to claim 2, Pascal discloses at least one drive mechanism (36, 38) operable to deploy said at least one panel between said stowed position (figure 1) and said at least one deployed position, wherein said deployed position (figure 2) is a winged position in the airflow for improved aerodynamics.



In regard to claim 10, Pascal discloses an assembly that provides an active D-pillar trim (6) of the vehicle.

In regard to claim 11, Pascal discloses an assembly that has a panel (30) translates generally rearward to the at least one deployed position (figure 2).

In regard to claim 14, Pascal discloses an assembly wherein said predetermined conditions are vehicle speed or wind direction (see second to last paragraph of attached English translation of FR 2,896,759).

In regard to claim 15, Pascal discloses an assembly comprising at least one panel (30), where said at least one panel selectively deploys (see second to last paragraph of attached English Translation of FR 2,896,759) and retracts between at least one deployed position (figure 2) and a retracted position (figure 1), wherein, in the retracted position, said at least one panel is against a side edge of a rear window (see figure 1).

In regard to claim 20, Pascal discloses at least one panel (30), where said at least one panel selectively deploys (see second to last paragraph of attached English Translation of FR 2,896,759) and retracts between at least one deployed position (figure 2) and a retracted position (figure 1) wherein, in the retracted position, said at least one panel is against a side edge of a rear window (see figure 1) of the vehicle; and
at least one drive mechanism system (36, 38) operably coupled to said at least one panel for automatic deployment of said at least one panel under predetermined conditions, said predetermined conditions including vehicle speed (see second to last paragraph of attached English Translation of FR 2,896,759) or wind direction.


Claims 1, 2, 11, 14, 15 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Froeschile at al. US Patent Application Publication No. 2007/0228771. 
Froeschile discloses an air guiding apparatus that is deployable into an active position comprising:
(claim 1) An active panel assembly, for a vehicle, comprising at least one panel, where said at least one panel selectively deploys (see figures 5 & 6; see paragraph #31, 24) and retracts between at least one deployed position and a retracted position near the rear corners of said vehicle (see figure 1 where the airfoil 14 is located at the rearward end 

In regard to claim 2, Froeschile discloses an assembly  comprising at least one drive mechanism (26, see paragraphs #31-33) operable to deploy said at least one panel between said stowed position and said at least one deployed position (see paragraph #31), wherein said deployed position is a winged position in an airflow for improved aerodynamics. 

In regard to claim 11, Froeschile discloses an assembly panel that translates generally rearward (see figure 6 compared to the figure 5 stowed position) to the at least one deployed position.

In regard to claim 14, Froeschile discloses an assembly panel wherein said predetermined conditions are vehicle speed or wind direction (see paragraphs #22, 23, 58, 59 of specification, an operator may deploy the spoiler at a predetermined desired speed, see paragraph #39). 

In regard to claim 15, Froeschile discloses an assembly comprising at least one panel, where said at least one panel selectively deploys (see figures 5 & 6; see paragraph #31, 24) and retracts between at least one deployed position and a retracted position; and an actuator operably coupled (via drive 26 in Froeschle) to said at least one panel (14) for deployment of said panel under predetermined conditions. 

In regard to claim 20, Froeschile discloses an assembly having at least one panel (14), where said at least one panel selectively deploys and retracts (see figures 5 & 6; see paragraph #31, 24) between at least one deployed position and a retracted position; and at least one drive mechanism operably coupled (see paragraphs #31-33) to said at least one panel for automatic deployment of said at least one panel under predetermined conditions, said predetermined conditions including vehicle speed and/or wind direction (see paragraphs #22, 23, 58, 59 of specification, an operator may deploy the spoiler at a predetermined desired speed, see paragraph #39).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aider FR Publication No. 2,854,861 . 
The Aider publication discloses a vehicle having airfoil panels that are deployed and retracted to improve the aerodynamics of the vehicle comprising:

 (claim 1) said at least one panel (see 20 in figure 5) selectively deploys and
retracts between at least one deployed position and a retracted position near the rear corners of said vehicle (the panels 20 in figure 5 are positioned on  the rear D-pillar corners of the vehicle); and an actuator (electric motor, not shown, is described in attached English translation) operably coupled to said at least one panel for deployment of said panel under predetermined conditions (the airfoil  panels described in attached English translation are deployed in accordance with the speed of the vehicle),

	The claimed invention is distinguishable from Aider’s vehicle airfoil panels by its recitation of the panel in its retracted position is against a side edge of the rear window of the vehicle.  Aider in the specification of the attached English translation that the deflector panels 20 re integrated into the vehicle body so as not to be visible in the retracted position.  Figure 5 of Aider illustrates the deflector panels in the deployed position, there is not drawings illustrating the panels 20 in the fully retracted position.
	  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to construct the panels 20 in Aider so that in their retracted position they are against a side edge of the rear window of the vehicle as suggested by Aider’s specification so that the panels are smoothly integrated into the vehicle body for greater aesthetic appeal. 


In regard to claim 2, Aider discloses a panel assembly comprising at least one drive mechanism (15, see English translation of Aider) operable to deploy said at least one panel between said stowed position and said at least one deployed position, wherein said deployed position is a winged position in an airflow for improved aerodynamics (see figure 5).

In regard to claim 10, Aider discloses a panel assembly comprising an active D-pillar trim of the vehicle (see figure 5 here the panel is attached to the D-pillar trim).

In regard to claim 11, Aider discloses a panel assembly wherein the panel translates generally rearward to the at least one deployed position (see figure 5 wherein the panel is angled generally rearward and generally upward).

In regard to claim 14, Aider discloses wherein said predetermined conditions are vehicle speed or wind direction(the airfoil  panels described in attached English translation are deployed in accordance with the speed of the vehicle) .

In regard to claim 15, Aider discloses a panel assembly comprising at least one panel (20), where said at least one panel selectively deploys and
retracts between at least one deployed position and a retracted position, wherein, in the retracted position, said at least one panel is against a side edge of a rear window of the vehicle (as described in the attached English translation Aider teaches the deflector panels 20  in figure 5 are integrated into the body works of the vehicle so as not to be visible); and
.

Claims 7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aider FR Publication No. 2,854,861 in view of Eger et al US Patent No. 5,141,281.
The Aider publication meets all the claimed limitations as applied above except for the recitation of a pivot hinge pin.  The Aider publication discloses airfoil panels in figure 5 that are pivotable about the D-pillar from between an angle 00 to 1800.  The Aider publication does not disclose the details of the panel pivot mechanism.   
The Eger patent discloses an airfoil for a vehicle that is deployed and retracted about a hinge pin 18.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate a hinge pin (claims 7, 9 & 19) as taught by Eger with Aider’s vehicle panel assembly to pivotably mount the panels onto the vehicle with long lasting dependable pivotable hardware. 

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pascal FR 2,896,759 in view of Tyler et al DE Publication No. 102008011179.
Pascal meets all the claimed limitations as applied above except for the recitation of a drive track system.
The Tyler publications discloses an airfoil comprising a top portion 20 and two side portions 22 that are deployable and retractable together as one unit. Figure 3 discloses the 

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to substitute a track guided system (claim 12 & 17) having a spindle drive as taught by Tyler et al for the rack and pinion drive assembly in Pascal to better return the light panel airfoil in Pascal into its retracted position more accurately. 
	
Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claims as being anticipated by Guenzel, Deranlot and Oxley have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In Applicant’s remarks, the Applicant takes the position that there is no significant burden on the Examiner to search the species of Group II and Group III along with Group I, and that the restriction requirement be withdrawn.   More specifically the Applicant argues that all three species of invention are in the same class B62D.  
Class  B62D has over 150,000 US, EPO and JPO patent publications.  Subclass   B62D 35/008 has over 900 patent publications and subclass B62D 35/02 has over 350 patent publications.  In summary, conducting a search for the other two invention species identified as Group II and Group III would require a substantial additional effort.  The restriction requirement accordingly will not be withdrawn.

Applicant arguments that the rejection of the claims under 35 USC 112 for using the terms “actuator” and drive mechanism” was not proper have been considered and deemed persuasive.   Applicant’s amendments to the claims have overcome all of the other rejections under 112 set forth in the first Office Action.

	The Applicant argues that the rejection of claims 1,2, 10, 11, 14 and 15 under 35 USC 102 as being anticipated by Froeschle is improper.  The applicant takes the position that the panel 14 of Froechile when in its retracted position is located below the window 11 and not against the side edge of the rear window as claimed.  The Applicant cites paragraph #21 and figures 1 and 4 as evidence of that the panel is below the window.   Upon inspection of figure 1 the deflector panel 14 appears to be “against the window side edge” as claimed.  In figure 2 at the very bottom of the window 11 is a side edge, when the deflector panel 14 moves from its deployed position to its retracted position its upper edge abuts against the lower edge of the window 11 as shown in figure 1.   In summary it is respectfully submitted that Froechile does anticipate 1, 2, 11, 14, 15 and 20 under 35 U.S.C. 102.

	  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        



/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

kpw